In re Rader, Gena; — Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “E”, No. 91-10535; to the Court of Appeal, Fourth Circuit, No. 91CW-2781.
Granted. Trial judge correctly denied discovery of RTA’s internal evaluation as to whether the accident was “preventable” and any post-accident disciplinary action taken against the driver. However, the case is remanded to the district court with instructions to the trial judge to conduct an in-camera inspection of the subject documents and to order disclosure of any containing relevant evidence or likely to lead to the discovery of relevant evidence. See Ogea v. Jacobs, 344 So.2d 953 (La.1977).